CERTIFICATE OF COMPLIANCE

      Pursuant to Tex. R. App. P. 9.4, I hereby certify that I usedRECEIVED
                                                                       the aid of
                                                              COURT OF CRIMINAL APPEALS
a computer and software to generate Applicant’s Brief. Specifically,      this
                                                                      12/1/2015
                                                                 ABEL ACOSTA,
document was created in WordPerfect. I used 14-point typeface for all text,     CLERK
except for footnotes which are in 12-point typeface. Further, I certify that
this Petition and the brief contain 4,217 (four-thousand two-hundred and
seventeen) words. In making this certificate of compliance, I am relying on
the word counter used by the same WordPerfect software used to prepare
the document. The word count excludes words used in following: the
caption, identity of parties and counsel, statement regarding oral argument,
table of contents, index of authorities, statement of the case, statement of
issues presented, statement of jurisdiction, statement of procedural history,
signature, proof of service, certification, certificate of compliance, and
appendix.

                                     /S/ Levi L. Spriggs

                           CERTIFICATE OF SERVICE

    I certify that on November 30, 2015 a true and correct copy of this
document was served on the parties listed below in the manner indicated.

                                     /S/ LEVI L. SPRIGGS

Randall County District Attorney
Fax: 806.468.5566